Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-28-2006

Crawford v. Sec Dept Corrections
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1274




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Crawford v. Sec Dept Corrections" (2006). 2006 Decisions. Paper 1379.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1379


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL



              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT

                             No. 05-1274

                      MARSHA CRAWFORD,

                                           Appellant

                                  v.

        JEFFREY A. BEARD, SECRETARY OF PENNSYLVANIA
       DEPARTMENT OF CORRECTIONS; DENNIS R. ERHARD,
           Regional Deputy Secretary Bureau of Inmate Services;
DAVID DIGUGLIELMO, SUPERINTENDENT; HUGH OWENS, Lieutenant;
 SERGEANT BERNICE WOMACK, Lieutenant; GREGOIRE, Corrections
 Officer; OFFICER ROBINSON, CORRECTION OFFICER; DR. BUTLER,
     CORRECTIONS OFFICER; SELDON, CORRECTIONS OFFICER


             Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                        (Civil No. 04-cv-00777)
           District Judge: Honorable Clarence C. Newcomer


             Submitted pursuant to Third Circuit LAR 34.1
                          February 2, 2006

   Before: MCKEE, SMITH AND VAN ANTWERPEN, Circuit Judges

                   (Opinion Filed March 28, 2006 )



                              OPINION
MCKEE, Circuit Judge

       Marsha Crawford appeals the district court’s grant of Summary Judgment on the

claim she brought to recover for injuries she sustained in the course of performing her

duties as a nurse in the Mental Health Unit at the State Correctional Institution at

Graterford. For the reasons that follow, we will affirm.

       Since we write primarily for the parties who are familiar with this case, we need

not set forth the factual or procedural background of this suit. In his thoughtful

Memorandum and Order, dated January 19, 2005, the Honorable Clarence C. Newcomer,

explained why plaintiff cannot recover under the state created danger theory, see Kneipp

v. Tedder, 95 F.3d 1199, 1207 (3rd. Cir. 1996); as well as why plaintiff can not establish

that defendants actions breached the applicable standard of care. See DeShaney v.

Winnebago County Department of Social Services, 489 U.S. 189, 195 (1989). The district

court’s analysis was correct, and we will affirm the district court’s grant of Summary

Judgment in favor of the defendants and against the plaintiff substantially for the reasons

set forth in that Memorandum and Order.




                                              2